              Case 1:18-cv-00637-RP Document 122 Filed 11/19/20 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION



DEFENSE DISTRIBUTED and SECOND                        )
AMENDMENT FOUNDATION, INC.,                           )
                                                      )
                  Plaintiffs,                         )
                                                      )        Case No. 1:18-CV-637
                          vs.                         )
                                                      )
GURBIR S. GREWAL, in his official capacity            )
as New Jersey Attorney General, et al.                )
                                                      )
                  Defendants.                         )



  DEFENDANT GURBIR S. GREWAL’S OPPOSED MOTION FOR EXTENSION OF
                      TIME TO FILE AN ANSWER

         Pursuant to Federal Rule of Civil Procedure 6(b), Defendant Gurbir S. Grewal, the

Attorney General of New Jersey (“NJAG”) files this [Unopposed / Opposed] Motion for Extension

of Time to Respond to Defense Distributed’s and Second Amendment Foundation, Inc.’s

(collectively “Plaintiffs”) Second Amended Complaint and show as follows:

         1.       Plaintiffs commenced the instant action before this Court on July 29, 2018. (ECF

No. 1)

         2.       Plaintiffs then filed their First Amended Complaint on September 17, 2018, raising

claims against the NJAG based on a July 26, 2018 cease-and-desist letter that the NJAG sent to

Defense Distributed. (ECF No. 23).

         3.       The NJAG then moved to dismiss Plaintiffs’ First Amended Complaint for lack of

jurisdiction on November 21, 2018. (ECF No. 57). This Court granted that motion in an opinion

and order issued January 30, 2019. (ECF No. 100). Six days later, Plaintiffs filed suit against the
            Case 1:18-cv-00637-RP Document 122 Filed 11/19/20 Page 2 of 4




NJAG in the District of New Jersey asserting substantially the same claims as in this action. See

Pls.’ Am. Compl., No. 3:19-cv-4753 (D.N.J. ECF No. 17); Defense Distributed v. Att’y Gen. of

N.J., 972 F.3d 193, 196-97 (3d Cir. Aug. 25, 2020).

       4.       Because Plaintiffs were pursuing the same claims against the NJAG in this forum

and in the District of New Jersey, on March 7, 2019, the District of New Jersey stayed the New

Jersey case pending resolution of this action. See Defense Distributed v. Att’y Gen. of N.J., 972

F.3d at 197.

       5.       Plaintiffs also appealed this Court’s January 30, 2019 dismissal on jurisdictional

grounds to the Fifth Circuit, which on August 19, 2020, reversed. Defense Distributed v. Grewal

(“Grewal”), 971 F.3d 485 (5th Cir. Aug. 19, 2020). The mandate issued to this Court on September

11. See No. 19-50723, Doc. 00515561921.

       6.       On September 28, 2020, during a status conference set by this Court after remand,

counsel for the NJAG made clear that the NJAG intended to file a motion to transfer venue from

this district to the District of New Jersey. (ECF No. 116). Plaintiffs indicated they intended to

amend their complaint, which should precede any further motion practice.

       7.       On November 10, 2020—two months after remand and after counsel for the NJAG

announced the NJAG’s intent to file a motion to transfer venue—Plaintiffs filed a Second

Amended Complaint, which for the first time named U.S. State Department officials as defendants.

       8.       The NJAG has now filed a Motion to Sever the U.S. State Department defendants

and to Transfer Venue from this district to the District of New Jersey.

       9.       In light of the NJAG’s Motion to Sever and to Transfer Venue—which, if granted,

would dispose of this case and moot the need for NJAG to file an answer and/or any additional

motions to dismiss—the NJAG requests an extension of time to respond to Plaintiffs’ Second




                                                 2
         Case 1:18-cv-00637-RP Document 122 Filed 11/19/20 Page 3 of 4




Amended Complaint. Specifically, the NJAG respectfully requests an extension of time to respond

until 30 days after this Court rules on the NJAG’s Motion to Sever and to Transfer Venue, should

this Court deny the NJAG’s motion. In the alternative, the NJAG respectfully requests an extension

of time to respond until January 19, 2021, which is the earliest date the U.S. State Department

defendants would need to respond to Plaintiffs’ Second Amended Complaint pursuant to Rule

12(a)(2) of the Federal Rules of Civil Procedure.

       10.     The parties have met and conferred in good faith, and Plaintiffs do/do not oppose

the relief the NJAG has requested.

       WHEREFORE, PREMISES CONSIDERED, the NJAG respectfully request that the Court

grant its Motion for Extension of Time to File any responsive pleading to Plaintiffs’ Second

Amended Complaint.


 DATED: November 19, 2020                           Respectfully submitted,

                                                    Pillsbury Winthrop Shaw Pittman LLP

                                                    BY: Casey Low
                                                        Ronald Casey Low
                                                        Texas State Bar No. 24041363

                                                         401 Congress Avenue, Suite 1700
                                                         Austin, TX 78701-3797
                                                         Phone: 512.580.9600
                                                         Fax: 512.580.9601
                                                         casey.low@pillsburylaw.com

                                                         Kenneth W. Taber (admitted pro hac vice)
                                                         Pillsbury Winthrop Shaw Pittman, LLP
                                                         1540 Broadway,
                                                         New York, NY 10036
                                                         212-858-1813
                                                         Fax: 212-858-1500
                                                         Kenneth.taber@pillsburylaw.com

                                                         Attorneys for Defendant Gurbir S. Grewal




                                                3
          Case 1:18-cv-00637-RP Document 122 Filed 11/19/20 Page 4 of 4




                            CERTIFICATE OF CONFERENCE

       I hereby certify that counsel for the NJAG attempted to confer with Plaintiffs’ counsel by

phone and by email to discuss this motion, but hearing no response NJAG’s counsel assumes that

Plaintiffs are opposed.



                                              /s/ Casey Low
                                            Casey Low




                                               4
